DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been canceled.  Claims 1-19 are at issue and are present for examination.
Applicant’s election without traverse of Group 1, drawn to a detergent composition comprising a DNase and a surfactant and the Species of: SEQ ID NO:3, anionic surfactant and linear alkylbenzene sulfonate, in the reply filed on 5/20/2022 is acknowledged.
Claims 6-9 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (WO 2014/087011).
Gori et al. teach a detergent composition comprising a DNase and one or more anionic surfactants (page 1) wherein the anionic surfactants are present in the range of 5-15%  and can comprise linear alkylbenzene sulfonate (LAS), a builder (page 4) and a solvent (page 23).  The compositions can be solid or liquid (page 23).  The DNase can be that of Bacillus licheniformis of SEQ ID NO:2 (identical to SEQ ID NO:5 herein) (page 9) and can be present at a range of 0.001-100 ppm (page 11).
Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (WO 2014/087011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011).
Gori et al. is discussed above but does not explicitly teach a detergent composition comprising 1.2-9.6% of linear alkylbenzene sulfonate.  However, as Gori et al. explicitly teach that the anionic surfactant can be present in the range of 5-15%  and can comprise linear alkylbenzene sulfonate, it would have been obvious to utilize 5-9.6% linear alkylbenzene sulfonate in said compositions as these are concentrations within the disclosed range of Gori et al.
Thus, claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011).


Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011) in view of Gori et al. (US 2017/0107457).
Gori et al. (WO) is discussed above but does not explicitly teach a detergent composition comprising the DNase of SEQ ID NO:1.
	Gori et al. (US) teach detergent compositions comprising a DNase (abstract) wherein the DNase can be that of SEQ ID NO:2 from Aspergillus oryzae (identical to SEQ ID NO:1 herein).
	Therefore it would have been obvious to use the DNase of Gori et al. (US) in the detergent compositions of Gori et al. (WO) as Gori et al. (US) teach that the DNase of SEQ ID NO:2 from Aspergillus oryzae is useful in detergent compositions.
Thus claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. (WO 2014/087,011) in view of Gori et al. (US 2017/0107457).

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (WO 2011/098579) in view of Lykke et al. (US 6,242,405).
Burgess et al. teach anti-biofouling composition comprising a DNase (abstract) which can comprise one or more anionic surfactants [0084].  The compositions can be solid or liquid and can be formulated as in the enzyme based detergent compositions of Lykke et al. [00144].  The DNase can be that of Bacillus licheniformis of SEQ ID NO:3 (identical to SEQ ID NO:5 herein) [0020] and [0060].  Burgess does not explicitly teach a detergent composition comprising 1.2-9.6% of linear alkylbenzene sulfonate.
Lykke et al. teach detergent compositions comprising enzymes (abstract), one or more anionic surfactants (column 18 line 66 – column 19) wherein the anionic surfactants may be linear alkylbenzene sulfonate (LAS) present in the range of 3-20% (column 20, lines 30-43), a builder (column 22, line 56-65) and/or a solvent (column 16, lines 41-43).
Therefore it would have been obvious to formulate the biofouling compositions of Burgess et al. as in the enzyme based detergent compositions of Lykke et al. as Burgess et al explicitly teach to do so.  As Lykke et al. explicitly teach that the anionic surfactant can be present in the range of 2-20%  and can comprise linear alkylbenzene sulfonate, it would have been obvious to utilize 2-9.6% linear alkylbenzene sulfonate in said compositions as these are concentrations within the disclosed range of Lykke et al.
Thus, claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (WO 2011/098579) in view of Lykke et al. (US 6,242,405).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 10-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5 and 6 of US Patent 10,131,863.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-5 and 10-16 herein and claims 5 and 6 of US Patent 10,131,863 are all directed to detergent compositions comprising a DNase.  The claims differ in that claims 1-5 and 10-16 herein recite that the compositions comprise a surfactant which may be a linear alkylbenzene sulfonate in 1.2%-9.6% whereas claims 5 and 6 of US Patent 10,131,863 recite that the DNase is specifically SEQ ID NO:2 (identical to SEQ ID NO:1 herein) or SEQ ID NO:9 (the mature polypeptide of SEQ ID NO:2) but recite a variety of additional detergent components of the composition.  The portion of the specification in US Patent 10,131,863 that supports the recited detergent adjunct ingredients includes linear alkylbenzene sulfonate and teaches a model detergent within the scope of claims 5 and 6 that comprises 8.8% LAS that would anticipate claims 1-5 and 10-16 herein.  Claims 1-5 and 10-16 herein cannot be considered patentably distinct over claims 5 and 6 of US Patent 10,131,863 when there is a specifically recited embodiment that would anticipate claims 1-5 and 10-16 herein.  Alternatively, claims 1-5 and 10-16 herein cannot be considered patentably distinct over claims 5 and 6 of US Patent 10,131,863 when there is a specifically disclosed embodiment in US Patent 10,131,863 that supports claims 5 and 6 of that patent and falls within the scope of claims 1-5 and 10-16 herein because it would have been obvious to one having ordinary skill in the art to modify the detergent compositions of claims 5 and 6 of US Patent 10,131,863 by selecting a specifically disclosed embodiment that supports that claim.  One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claims 5 and 6 of US Patent 10,131,863.

Claims 1-5 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of US Patent 10,131,863.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of US Patent 10,131,863, drawn to a detergent composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises the motif [G/Y/W/F/A/H]NI[R/Q/D/E/V] (SEQ ID NO: 73) or SDH[D/H/L]P (SEQ ID NO: 74), and a surfactant selected from the group consisting of anionic and nonionic surfactants, wherein the polypeptide having DNase activity has at least 90% sequence identity to the polypeptide of SEQ ID NO: 6, or is a fragment thereof having DNase activity, anticipate instant claims 1-5 and 10-16 drawn to a detergent composition comprising: (a) a polypeptide having deoxyribonuclease activity, (b) at least one surfactant, wherein the total amount of surfactant(s) in said composition is in the range of 3.6 w/w % to 28.5 w/w %.  

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


rgh
5/24/2022





/RICHARD G HUTSON/           Primary Examiner, Art Unit 1652